NUMBER 13-21-00406-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOHN HENRY CANCHOLA,                                                       Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 24th District Court
                         of Refugio County, Texas.


                          MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

      On August 30, 2018, appellant John Henry Canchola judicially confessed to the

offense of delivery of marijuana in an amount of five pounds or less but more than one-

fourth ounce, a state jail felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.120(b)(3).

The trial court placed him on deferred-adjudication community supervision for a period of
four years. On October 30, 2020, the State filed a motion to adjudicate guilt, alleging that

Canchola violated the terms of his community supervision on numerous occasions.

Canchola pleaded “true” to some of the alleged violations, including that he used cocaine

and marijuana during his supervision. The trial court revoked Canchola’s supervision,

adjudicated him guilty, and sentenced him to two years’ confinement. See TEX. PENAL

CODE ANN. § 12.35(a). Canchola’s court-appointed appellate counsel has filed an Anders

brief stating that there are no arguable grounds for appeal. See Anders v. California, 386

U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, Canchola’s court-appointed appellate counsel

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of reversible error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),


                                             2
Canchola’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Canchola’s counsel also informed this Court

in writing that he: (1) notified Canchola that counsel filed an Anders brief and a motion to

withdraw; (2) provided Canchola with copies of both pleadings; (3) informed Canchola of

his right to file a pro se response, to review the record prior to filing a response, and to

seek discretionary review in the Texas Court of Criminal Appeals if this Court finds that

the appeal is frivolous; and (4) provided Canchola with a form motion for pro se access

to the appellate record with instructions to sign and file the motion with the court of

appeals within ten days by mailing it to the address provided. See Anders, 386 U.S. at

744; Kelly, 436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also In re

Schulman, 252 S.W.3d at 409 n.23. An adequate time has passed, and Canchola has not

requested access to the appellate record or filed a pro se response.

                               II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed counsel’s brief and the entire record, and we have found

nothing that would support a finding of reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.




                                             3
                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, Canchola’s counsel asked this Court for permission to

withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d

at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no

pet.)). We grant counsel’s motion to withdraw. Within five days of the date of this Court’s

opinion, counsel is ordered to send a copy of this opinion and this Court’s judgment to

Canchola and to advise him of his right to file a petition for discretionary review.1 See

TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens,

206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.



                                                                             GINA M. BENAVIDES
                                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
24th day of March, 2022.




        1  No substitute counsel will be appointed. If Canchola seeks further review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion for en
banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary
review must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any petition for
discretionary review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See
id. R. 68.4.
                                                       4